                        UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF RHODE ISLAND

___________________________________
                                   )
ERWIN PEARL, INC. and ARMBRUST     )
INTERNATIONAL, LTD.                )
                                   )
          Plaintiffs,              )
                                   )
     v.                            )                 C.A. No. 19-045 WES
                                   )
THOSE CERTAIN INTERESTED           )
UNDERWRITERS AT LLOYD’S LONDON     )
subscribing to CERITIFICATE NUMBER )
B1262SS0140417/2764,               )
                                   )
          Defendants.              )
___________________________________)


                               MEMORANDUM AND ORDER

WILLIAM E. SMITH, District Judge.

          Before the Court are Defendants’ Motion to Dismiss For Lack

of    Subject     Matter   Jurisdiction       and   Failure   to   State   a   Claim

(“Defs.’ Mot. Dismiss”), ECF No. 8, and Defendants’ Motion to

Continue Hearing on Defendants’ Motion to Dismiss Or, In the

Alternative, to Stay Proceedings (“Defs.’ Mot. Stay”), ECF No. 14.

On January 23, 2020, the Court held a hearing on both motions. For

the reasons stated below, the Court DENIES both motions.

     I.     Motion to Continue or Stay

            As a threshold matter, this Court must decide whether it

should address the merits of Defendants’ Motion to Dismiss, or

rather,      as   Defendants    request,      continue   or   stay   the   matter.


                                          1
Defendants argue that because this case had already proceeded

further in New York state court, and Defendants’ Motion for Summary

Judgment is    pending    there,   this    Court    should   not   decide   the

Defendants’ Motion to Dismiss here.                Defs.’ Mot. Stay 1, 3.

Plaintiffs    respond    that,   since    this   action   was   filed   first,

Defendants are clearly forum shopping; additionally, Plaintiffs

argue that the discovery conducted in the New York action was

limited and that there will be no final judgment in that action

anytime soon due to a possible appeal.           Pls.’ Obj. to Defs.’ Mot.

Stay 2-4, ECF No. 15.

     Generally, where two actions are filed involving the same

issues, “the forum where an action is first filed is given priority

over subsequent actions.” SW Indus., Inc. v. Aetna Cos. & Sur.

Co., 653 F. Supp. 631, 634 (D.R.I. 1987) (citation omitted).

Courts also favor a plaintiff’s choice of forum.             Brian Jackson &

Co. v. Eximias Pharm. Corp., 248 F. Supp. 2d 31, 37 (D.R.I. 2003).

Plaintiffs prefer to litigate in Rhode Island for the compelling

reason that it is where the events relating to the underlying

insurance claim occurred. Pls.’ Obj. to Defs.’ Mot. Stay. 3. The

Court agrees with Plaintiff that the action has not proceeded so

far in New York that it would cause significant inefficiencies or

hardships for the parties to litigate this case in Rhode Island.

See id. 3-4.     Given that the action was filed here first, the

events in question took place here, and it is Plaintiffs’ choice

                                     2
of forum, the Court finds that, on balance, the equities weigh in

favor of allowing the action to continue in Rhode Island in this

court.    Having decided to keep the case, the Court will decide the

merits of Defendants’ Motion to Dismiss.

    II.   Factual Background

      This matter arises out of an insurance coverage dispute.

Erwin Pearl, Inc. (“EPI”) is incorporated in the State of New York,

where it also has its principal place of business. Plaintiffs’

Complaint (“Compl.”) ¶1, ECF No.1.             EPI’s business is “designing,

manufacturing,        distributing,     marketing      and     selling”    jewelry

throughout     the    country.      Id.        Armbrust     International,    Ltd.

(“Armbrust”)     is    a   corporation        affiliated     with   EPI   that    is

incorporated    in     Rhode   Island   and     has   its    principal    place   of

business there. Id. ¶ 2.         Defendants are members of a syndicate of

insurance underwriters who do business in the Lloyd’s of London

marketplace. Id. ¶ 3. Defendants insured Erwin Pearl and Armbrust,

among others 1, for the time period of October 20, 2017 to October

20, 2018 under Certificate Number B1262SS0140417/2764 (“Policy”).

Compl. Ex.A, at 4, ECF No. 1-1.           Under the policy, there were nine

different Lloyd’s of London syndicates that each subscribed to a

percentage of the risk and are severally liable for that percentage

of the overall liability. Id. at 22.


1    Defendants also insured Erwin Pearl Retail, Inc., Fernando
Originals, LTD, and Allens Avenue Realty, LLC. Compl. Ex.A, at 4.
                                          3
      In May 2018, Plaintiffs submitted an insurance claim to

Defendants   for   $700,000-$800,000    in   losses   which   plaintiffs

suffered due to the alleged criminal acts of the former Chief

Operating Officer of Armbrust. 2       Compl. ¶ 8. In December 2018,

Defendants denied the claim, and Plaintiffs then brought this suit.

Id. ¶ 9.     Plaintiffs’ complaint alleges breach of contract, as

well as breach of the implied covenant of good faith and fair

dealing, and bad faith refusal to pay the claim. Compl. ¶¶ 18-32.

Defendants argue in their motion that the Court does not have

subject matter jurisdiction over this action because the amount in

controversy requirement is not met; in the alternative, plaintiffs

say that the Court should dismiss plaintiffs’ bad faith claim for

failure to state a claim. Defs.’ Mot. Dismiss 2.

    III. Standard of Review

      In determining whether Plaintiffs’ Complaint survives under

Federal Rule of Civil Procedure 12(b)(1), the good faith sum

claimed by the plaintiffs is initially controlling. See Spielman

v. Genzyme Corp., 251 F.3d 1, 5 (1st Cir. 2001).               But once

defendants contest the damages allegation, the burden shifts to

the plaintiffs to “allege with sufficient particularity facts that

in some way support the minimum jurisdictional amount.” Ins.


2    The Court need not get into all the details of the dispute;
they are in the Complaint and are not relevant for determining the
merits of Defendants’ Motion to Dismiss.


                                   4
Brokers W., Inc. v. Liquid Outcome, LLC, 241 F. Supp. 3d 339, 343

(D.R.I. 2017) (internal quotation marks omitted). 3

    IV.   Analysis

      28 U.S.C. § 1332 states that “[t]he district courts shall

have original jurisdiction of all civil actions where the matter

in controversy exceeds the sum or value of $75,000 . . . and is

between . . citizens of different states.”   Here, Plaintiffs claim

a maximum of $800,000 in damages resulting from Defendants’ alleged

breach of contract (Count I). Compl. ¶ 8.      However, due to the

idiosyncratic nature of the Lloyd’s of London syndicate insurance

as described above, that $800,000 of claimed damages does not

satisfy the amount in controversy requirement. See 28 U.S.C. §

1332; see also Defs.’ Mot. Dismiss 4-6. 4




3    Because the Court is deciding the matter on the jurisdictional
issue, it need not address the standard for a motion to dismiss
for failure to state a claim under Fed. R. Civ. P. 129b)(6).

4    For a more detailed explanation, see Defs.’ Mot. Dismiss 5,
and specifically the chart. This explains how, because of the way
each syndicate is severally liable for its percentage of the risk,
five out of the nine syndicates are only liable for an amount under
$75,000. Accordingly, if any of the syndicates do not meet the
amount in controversy requirement, then the Court does not have
jurisdiction against all of the Defendants; and because all of the
syndicates are indispensable, the action must be dismissed. Id.
5-6; see Allendale Mutual Ins. Co. v. Excess Ins. Co. Ltd., 62 F.
Supp. 2d 1116 (S.D.N.Y. 1999) (finding that each Lloyd’s of London
investor “is an indispensable party by virtue of the absence of
joint liability.”).


                                 5
     Plaintiffs contend that Defendants failed to consider all the

damages claimed in the Complaint, specifically the punitive and

compensatory damages alleged on the face of Plaintiff’s bad faith

claim (Count III), and that those damages would result in all of

the syndicates meeting the amount in controversy requirement.

Pls.’ Resp. to Defs.’ Mot. Dismiss (“Pls.’ Resp.”) 3, ECF No. 11;

see Compl. ¶¶ 29-32. Therefore, as Defendants sum up in their

reply, “[i]t is . . . agreed between the parties that the only way

for plaintiffs to meet the amount in controversy is if this Court

allows plaintiffs’ bad faith claim under Rhode Island law to

proceed.   This is because, it is only by reliance on their bad

faith claims that plaintiffs can even plead their speculative

request for punitive damages, and without such damages plaintiffs

are unable to meet the jurisdictional threshold.” Defs.’ Reply to

Pls.’ Resp. 1, ECF No. 12.   Defendants are correct as to the only

real legal question in dispute here: whether Plaintiffs’ bad faith

claim should be allowed to proceed, saving diversity jurisdiction.

     In order to answer this question, the Court must first decide

(1) whether the contract’s choice of law – New York – should be

honored under Rhode Island’s choice of law principles; and, (2) if

so, whether the Court should also apply New York law to Plaintiffs’

bad faith claim even though it is brought under a Rhode Island

statute.



                                 6
     As to the first question, the Policy states that “[t]his

Insurance shall be governed by and construed in accordance with

the law of the State of New York . . . .” Compl. Ex. A, at 17.

Rhode Island law generally recognizes choice of law clauses.    See

Sheer Asset Mgmt. Partners v. Lauro Thin Films, Inc., 731 A.2d

708, 710 (R.I. 1999)   “[T]he law of the state chosen by the parties

to govern their contractual rights and duties will be applied . .

. unless . . . the chosen state has no substantial relationship to

the parties or the transaction and there is no other reasonable

basis for the parties’ choice.” Id. (quoting Restatement (Second)

of Conflict of Laws § 187(2)(a) (1971). “Among those jurisdictions

in which there is a reasonable basis for choosing the law of that

jurisdiction are: (1) the place of performance of one of the

parties; (2) the domicile of one of the parties; or (3) the

principal place of business of a party.”       Id. at 708(citation

omitted).

     Here, Erwin Pearl, Inc. is a New York based entity, 5 and the

contract itself was negotiated and accepted in New York.     Compl.




5    Armbrust and Fernando Originals, LTD, are incorporated in
Rhode Island. Compl. ¶ 2; Defs.’ Mot. Dismiss Ex.A, at 19, ECF
14-1. It is not entirely clear from the record where Erwin Pearl
Realty is incorporated, but Defendants claim that it is in new
York, and Plaintiffs do not dispute this. Defs.’ Mot. Dismiss 7.
The record is silent as to the location of Allens Avenue Realty,
LLC, although it is likely in Rhode Island, since Armbrust’s
principal place of business is on Allens Avenue in Providence,
R.I. Compl. ¶ 2.
                                  7
¶¶ 1-2; Defs.’ Mot. Dismiss 7-8.          Those are sufficient ties to New

York such that, under Rhode Island law, this Court will not

interfere with the parties’ contractual choice to have New York

law govern the contract.           Sheer Asset Mgmt., 731 A.2d at 710

(finding that the parties’ choice of Connecticut law was reasonable

where the original lender was a Connecticut corporation); Barakan

v. Dunkin’ Donuts Inc., 520 F. Supp. 2d 333, 340 (D.R.I. 2007)

(recognizing that the parties’ contractual choice of Rhode Island

law governs the contract.)

     Plaintiffs     argue   that    even    if   this   Court   upholds   the

contractual choice of New York law, the Court should “find that

the [choice of law] provision [in the Policy] only applies to the

interpretation and construction of the insurance contract,” and

that the Court should still apply Rhode Island law to Plaintiffs’

statutory tort claim of bad faith (Count III). 6 Pls.’ Resp. 6-7;

Compl. ¶¶ 29-32.      Plaintiffs’ bad faith claim is brought under

Rhode Island General Laws § 9-1-33, which provides a remedy against

an insurer who wrongfully and in bad faith refuses to pay or settle

a claim or to timely perform its obligations; it also provides for

punitive damages.




     6 Plaintiffs do not dispute that if the Court were to apply
New York law to the bad faith claim as well, it would require
dismissal. See generally Pls.’ Resp.


                                      8
        Indeed, this Court has held that the mere fact that non-Rhode

Island law applies to an agreement “does not mean that [a party]

is not required to follow the requirements of Rhode Island law. .

. .” Cty. Motors, Inc. v. Gen. Motors Corp., C.A. No. 00-108T,

2001 WL 34136693, at *6 (D.R.I. Jan. 29, 2001) (applying Michigan

law to the contract but applying the Rhode Island motor vehicle

dealer statute to the relationship between the parties); see also

Katz v. Pershing, LLC, 672 F.3d 64, 72 (1st Cir. 2012) (applying

New York law to a contract dispute and Massachusetts law to the

other claims, where the parties conceded the issue).

        In Summer Infant v. Bramson, C.A. No. 15-218 S, 2016 WL

552470, at *4 (D.R.I. Feb. 10, 2016), this Court held that where

“the allegations go beyond a breach of contract -- namely, that

[Plaintiff]       did   not   have   an    enforceable     non-compete    binding

[Defendants], and instead resorted to a frivolous lawsuit to

prevent them from pursuing valid business opportunities” a § 93A

claim     under    Massachusetts     law       could   stand,   even   where   the

employment contract was governed by Rhode Island law.                   Likewise,

Plaintiffs’ bad faith allegations, as they must, go beyond their

breach of contract claim -- Plaintiffs allege that Defendants acted

wrongfully and in bad faith by misconstruing the language of the

insurance policy, by ignoring evidence that the employee who

embezzled money was not a director of one of the companies, and by

taking seven months to deny the claim. Compl. ¶¶ 30-32. These are

                                           9
precisely the type of actions which, if true, Rhode Island Gen.

Laws § 9-1-33 is meant to protect against.                 Moreover, if all a

company needs to do to avoid complying with this statute is to

choose a different state’s law in its contracts, it would render

the prohibition toothless.           Thus, the Court agrees with Plaintiffs

that their statutory bad faith claim is governed by Rhode Island

law and should not be dismissed. 7

    V.        Conclusion

         In    conclusion,   while   New    York   law   governs   the   contract

dispute, it does not govern Plaintiffs’ bad faith claim under Rhode

Island law in Count III.             The damages Plaintiffs plead in that

Count are enough to meet diversity jurisdiction at this juncture.

See Compl. ¶¶ 30-32.            Accordingly, the Court has jurisdiction

over this action and DENIES Defendants’ Motion to Dismiss, ECF No.

8, as well as Defendants’ Motion to Continue Hearing on Defendants’

Motion to Dismiss or Stay Proceedings, ECF No. 14.


IT IS SO ORDERED.



William E. Smith
District Judge
Date: February 18, 2020




7    The Court need not decide whether the bad faith claim should
be dismissed under New York law as duplicative of the underlying
breach of contract claim.
                                           10
11
